Exhibit 10.8

FARO Technologies 2004 Equity Incentive Plan

Restricted Stock Unit Award Agreement

You have been selected to be a Participating Employee in the FARO Technologies,
Inc. 2004 Equity Incentive Plan (the “Plan”), as specified below:

Participating Employee: _______

Date of Grant: ________

Number of Restricted Stock Units Granted: _______

THIS AGREEMENT, effective as of the Date of Grant set forth above, evidences the
award of restricted stock units (the “Restricted Stock Units”) by FARO
Technologies, Inc., a Florida corporation (the “Company”), to the Participating
Employee named above, pursuant to the provisions of the Plan.

The Plan provides a complete description of the terms and conditions governing
the Restricted Stock Units. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:

1. Award of Restricted Stock Units. The Company hereby grants to the
Participating Employee the number of Restricted Stock Units set forth above,
subject to the terms and conditions of the Plan and this Agreement.

2. Vesting of Restricted Stock Units. All Restricted Stock Units will vest in
accordance with Exhibit A. If the Participating Employee terminates employment
from the Company or an Affiliate for reasons other than death or disability (as
determined by the Committee) prior to the date the Restricted Stock Units are
vested, the Restricted Stock Units that have not yet vested as of the date of
such termination will be immediately forfeited. If the Participating Employee
terminates employment from the Company or an Affiliate as a result of death or
disability (as determined by the Committee) prior to the date the Restricted
Stock Units have vested, then all such units that have not previously been
forfeited under Exhibit A shall vest on the date of such termination. As soon as
practicable after vesting of Restricted Stock Units, the Company shall issue to
the Participating Employee a certificate for a number of Shares equal to the
number of Restricted Stock Units that have vested.

3. Nontransferability of the Award. This Award shall not be transferable by the
Participating Employee otherwise than by will or the laws of descent and
distribution.

4. Adjustment to Restricted Stock Units. In the event of a capital adjustment on
or affecting the Shares resulting from a dividend or other distribution, stock
split, spin-off, split-up, reorganization, recapitalization, merger,
consolidation, combination or exchange of shares or other similar corporate
transaction (including any cash dividend or distribution on the Shares impacting
the

 

Revised: October 7, 2005

© 2005 FARO Technologies, Inc.

  Page 1  



--------------------------------------------------------------------------------

fair market value of the Shares), the Restricted Stock Units shall be adjusted
in a manner consistent with such capital adjustment and in accordance with the
Plan as determined by the Committee; provided, however, that no such adjustment
shall require the Company to issue any fractional shares and the adjustment
shall be limited accordingly as determined by the Committee. The determination
of the Administrator as to any adjustment under this Section 4 shall be final,
conclusive and binding.

5. Tax Withholding. When the Restricted Stock Units become taxable income to the
Participating Employee, the Company may deduct and withhold from any cash
otherwise payable to the Participating Employee (whether payable as salary,
bonus or other compensation) such amount as may be required for the purpose of
satisfying the Company’s obligation to withhold Federal, state or local taxes.
Further, in the event the amount so withheld is insufficient for such purpose,
the Company may require that the Participating Employee upon its demand or
otherwise make arrangements satisfactory to the Company for payment of such
amount as may be requested by the Company in order to satisfy its obligation to
withhold any such taxes. The Participating Employee shall be permitted to
satisfy the Company’s tax withholding requirements by making a written election
(in accordance with such rules and regulations and in such form as the Committee
may determine) to have the Company withhold shares of Common Stock otherwise
issuable to the Participating Employee (the “Withholding Election”) having a
fair market value on the date income is recognized (the “Tax Date”) pursuant to
the vesting of the Restricted Stock Units equal to the minimum amount required
to be withheld. If the number of shares of Common Stock withheld to satisfy
withholding tax requirements shall include a fractional share, the number of
shares withheld shall be reduced to the next lower whole number and the
Participating Employee shall deliver cash in lieu of such fractional share, or
otherwise make arrangements satisfactory to the Company for payment of such
amount. A Withholding Election must be received by the Corporate Secretary of
the Company on or prior to the Tax Date.

6. Status of Participating Employee. The Participating Employee shall not be
deemed for any purposes to be a shareholder of the Company with respect to any
of the Restricted Stock Units unless and until a stock certificate is issued
therefor upon vesting of the units. Neither the Plan nor the Award Agreement
shall confer upon the Participating Employee any right to continue in the employ
of the Company or any of its Affiliates, nor to interfere in any way with the
right of the Company to terminate the employment of the Participating Employee
at any time.

7. Powers of the Company Not Affected. The existence of this Award shall not
affect in any way the right or power of the Company or its shareowners to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Common Stock or the rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of the Company’s assets or business or any other corporate
act or proceeding, whether of a similar character or otherwise.

8. Interpretation by Committee. As a condition of the granting of the Restricted
Stock Units, the Participating Employee agrees, for himself or herself and his
or her legal representatives or guardians, that this Agreement shall be
interpreted by the Committee and that any interpretation by the Committee of the
terms of this Agreement and any determination made by the Committee pursuant to
this Agreement shall be final, binding and conclusive.

 

Revised: October 7, 2005

© 2005 FARO Technologies, Inc.

  Page 2  



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) This Agreement and the rights of the Participating Employee hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any Shares acquired pursuant to the Award, as it may
deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

(b) It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participating Employee.

(c) The Participating Employee agrees to take all steps necessary to comply with
all applicable provisions of federal and state securities and tax laws in
exercising his or her rights under this Agreement.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase of all or substantially all of
the business and/or assets of the Company, or the result of a merger,
consolidation or otherwise.

(f) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Florida.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.

 

FARO TECHNOLOGIES, INC. By:      Name:       Title:       PARTICIPATING EMPLOYEE
   Name:       SSN:      

 

Revised: October 7, 2005

© 2005 FARO Technologies, Inc.

  Page 3  



--------------------------------------------------------------------------------

EXHIBIT A

VESTING SCHEDULE

One-third of the Restricted Stock Units will become eligible to be vested in
each fiscal year of the Company as follows:

1. On the first anniversary of the Date of Grant, provided the Participating
Employee is employed by the Company or an Affiliate on such date, the number of
Restricted Stock Units that will vest will equal one-third (1/3) of the
Restricted Stock Units granted multiplied by the percentage of the annual cash
bonus awarded for the Participating Employee for the 2005 fiscal year (typically
determined in March 2006). Any of the one-third (1/3) of the Restricted Stock
Units eligible to be vested on such date that are not vested shall be forfeited.

2. On the second anniversary of the Date of Grant, provided the Participating
Employee is employed by the Company or an Affiliate on such date, the number of
Restricted Stock Units that will vest will equal one-third (1/3) of the
Restricted Stock Units granted multiplied by the percentage of the annual cash
bonus awarded for the Participating Employee for the 2006 fiscal year (typically
determined in March 2007). Any of the one-third (1/3) of the Restricted Stock
Units eligible to be vested on such date that are not vested shall be forfeited.

3. On the third anniversary of the Date of Grant, provided the Participating
Employee is employed by the Company or an Affiliate on such date, the number of
Restricted Stock Units that will vest will equal one-third (1/3) of the
Restricted Stock Units granted multiplied by the percentage of the annual cash
bonus awarded for the Participating Employee for the 2007 fiscal year (typically
in March 2008). Any of the one-third (1/3) of the Restricted Stock Units
eligible to be vested on such date that are not vested shall be forfeited.

Example. Assume 900 Restricted Stock Units are granted on October 1, 2005.
Assume for fiscal year 2005, the participating employee is awarded a bonus on
March 1, 2006, equal to 75% of the potential bonus amount. On October 1, 2006,
225 (75% of 300) Restricted Stock Units will vest (assuming the participating
employee is still employed on such date). The remaining 75 Restricted Stock
Units are forfeited.

 

Revised: October 7, 2005

© 2005 FARO Technologies, Inc.

  Page 4  